UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 OR / / TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER: 000-52848 PALMDALE EXECUTIVE HOMES, CORP. (Exact Name of Small Business Issuer as Specified in its Charter) Nevada 26-1125521 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 6767 W. Tropicana Ave., Suite 207 Las Vegas, NV 89103 (Address of principal executive offices) (Zip code) Issuer's telephone number: (406) 270-4158 N/A (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes /X/ No / / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Non-accelerated filer Smaller Large accelerated (Do not check if a smaller reporting filer Accelerated filer reporting company) company [ ] [ ] [ ] [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes /X/ No / / State the number of shares outstanding of each of the issuer's classes of common equity, for the period covered by this report and as at the latest practicable date: At March 31, 2009, and as of the date hereof, there were outstanding 3,400,000 shares of the Registrant's Common Stock, $.001 par value. Transitional Small Business Disclosure Format: Yes / / No /X/ -2- PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PALMDALE EXECUTIVE HOMES, CORP. (A Development Stage Enterprise) MARCH 31, 2009 DECEMBER 31, 2008 -3- PALMDALE EXECUTIVE HOMES, CORP. (A Development Stage Enterprise) CONTENTS FINANCIAL STATEMENTS Balance Sheets 5 Statements of Operations 6 Statements of Stockholders' Deficit 7 Statements of Cash Flows 8 Notes to Financial Statements 9-11 -4- PALMDALE EXECUTIVE HOMES, CORP. (A Development Stage Enterprise) BALANCE SHEETS March 31, December 31, 2009 2008 (Unaudited) ASSETS CURRENT ASSETS $ 0 $ 0 Total current assets $ 0 $ 0 Total assets $ 0 $ 0 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 0 $ 0 Officers advances 15,335 12,185 Total current liabilities $ 15,335 $ 12,185 STOCKHOLDERS' DEFICIT Common stock: $.001 par value; authorized 25,000,000 shares; issued and outstanding: 3,400,000 shares at March 31, 2009 and December 31, 2008 3,400 3,400 Additional paid in capital 30,600 30,600 Accumulated deficit during development stage (49,335) (46,185) Total stockholders' deficit $(15,335) $(12,185) Total liabilities and stockholders' deficit $ 0 $ 0 See Accompanying Notes to Financial Statements. -5- PALMDALE EXECUTIVE HOMES, CORP. (A Development Stage Enterprise) STATEMENTS OF OPERATIONS Jan. 14, 2000 Three Months Ended (inception) to March 31, March 31, March 31, 2009 2008 2009 Revenues $ 0 $ 0 $ 0 Cost of revenue 0 0 0 Gross profit $ 0 $ 0 $ 0 General, selling and administrative expenses 3,150 2,225 49,335 Operating loss $ (3,150) $ (2,225) $ (49,335) Nonoperating income (expense) 0 0 0 Net loss $ (3,150) $ (2,225) $ (49,335) Net loss per share, basic and diluted $ (0.00) $ (0.00) Average number of shares of common stock outstanding 3,400,000 3,400,000 See Accompanying Notes to Financial Statements. -6- PALMDALE EXECUTIVE HOMES, CORP. (A Development Stage Enterprise) STATEMENTS OF STOCKHOLDERS' DEFICIT Accumulated Deficit Common Stock Additional During Paid-In Development Shares Amount Capital Stage Total February 20, 2000, issue common stock 3,400,000 $ 3,400 $ 30,600 $ 0 $ 34,000
